Case 6:19-cv-01456-CEM-EJK Document 255 Filed 07/28/20 Page 1 of 4 PageID 1963




                               UNITED ST ATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                     ORI,ANDO DIVISION

                                  Case No.:        6:19-cv-01456-CEM-EJK


JEFFREY PETER DATTO,             Ph.D.,

          Plaintiff,


V.



UNIVERSITY OF CENTRAL FLORIDA
BOARD OF TRUSTEES and
JOHN DOES 1-5,

          Defendants




     DEFENDANT'S         RESPONSE        TO PLAINTIFF'S             MOTION      TO REOPEN          DISCOVERY


          Defendant,      {JNIVERSITY       OF       CENTRAL         FLORIDA         BOARD        OF     TRUSTEES


("UCF"),      submits this its Response to Plaintiff's         Motion to Reopen Discovery             (Doc.     250) and

states:


          Eackgrotmd


          On November 22, 2019, the Court entered an Order (Doc. 228) granting                    UCF's        Motion      to


Stay Discovery         (Doc. 221) pending a ruling on UCF's Motion                 to Dismiss Plaintiffs          Second


Amended Complaint (Doc.          218).    Before     the issuance    of an order    on UCF's     pending       motion      to


dismiss,, Plaintiff     obtained an Order (Doc. 234) which allowed the filing                  of a Third Amended

Complaint on February 27, 2020 (Doc. 236).               UCF    again filed   a motion   to dismiss     (Doc.     242).


          While UCF's Motion to Dismiss Plaintiffs              Third Amended Complaint           remains        pending,


on June 4, 2020, Plaintiff     filed yet another motion for leave to amend his complaint                      (Doc.     246).


At present, both UCF's Motion to Dismiss the Third Amended Complaint                        and Plaintiff's           motion
Case 6:19-cv-01456-CEM-EJK Document 255 Filed 07/28/20 Page 2 of 4 PageID 1964




to allow      the filing       of a fourtli      amended          complaint          remain         pending.         Witli      this procedural            posture,


Plaintiff     now requests          that discovery            be re-opened           (Doc.      250).


             Discovery         Should      Not    be Reopened


             Nothing       has changed           since       the prior        Order     staying         discovery            (Doc.       228)     which       would


warrant       the reopening          of discovery.            On the contrary,           the status of the pleadings,                          and what       claims


(if any) may ultimately                 prove        to be viable,       is still     very     much        in doubt.           In fact, given         Plaintiff's


pending        motion      to further         amend         his complaint,           the status         of the pleading                 is arguably        more       in


flux than at the time the discovery                         stay order was entered.


             Certainly,        reopening        discovery         at this juncture           would       likely      incur     unnecessary           expense        by


 both     parties.        The pro       se Plaintiff             may    not    be fully         cognizant            of the        costs        associated      with


 discovery,      especially        the costs associated                with    court reporters             and depositions.                  A continued          stay


 of discovery         inures     to the benefit          of the Plaintiff,          as much          as, if not more,           than the Defendant.


             In support         of his Motion               to Reopen         Discovery,            Plaintiff        attaches          copies     of two      orders


 recently      entered      in his nearly            identical     lawsuit      against        Florida          International           University         ("FIU"),


 Jeffrey Peter Datto, Ph.D. v. Florida Interriational University Board of Trustees, et al., Southern

 District      of Florida,         Case       No.:      1:20-cv-20360,              denying          FIU's        motion         to     stay     discovery,       and


 granting       and     denying,        in part,        FIU's      motion       to dismiss              Plaintiffs           initial     complaint.            While


 Plaintiff      avoided        a dismissal           with    prejudice        of his claims             against        FIU,      Plaintiff        has fared       less


 well       in his pending         lawsuit       against         the University           of Miami               ("UM").               On July      23, 2020,          in


 Jeffrey Peter Datto, Ph.D. v. the University of Miami, et al., Southern District of Florida, Case

 No.:       18-cv-21053,          a Report           and     Recommendation                  was       issued        by      Magistrate           Judge,      Lauren


 Louis,      a copy       of which      is attached          hereto      as Exhibit          "A."       In the Report              and Recommendation,


 Judge Louis          recornrnended            that Plaintiff's          ADA        and Rehab           Act       educational           claims,     based on his




                                                                                 2
Case 6:19-cv-01456-CEM-EJK Document 255 Filed 07/28/20 Page 3 of 4 PageID 1965




failure      to gain         admission         to UM's            medical        school,        should       be dismissed          with    prejudice.'          (See


Exhibit       "A,"       pp.l4-21;          21-23).         Thus,        while      Plaintiff     may        contend         otherwise,     his modicum            of


success in his litigation                   against       FIU     is not necessarily             prognostic         of the result         here, and does not


militate      in favor         of lifting     the stay order.


             Unlike          the FIU         case, Plaintiff             here has had two                opportunities          to amend           his pleadings


against       UCF.            There     is thus       a heightened               possibility        that      Plaintiff's       pending      claims      may       be


dismissed,           with     prejudice,       which        argues strongly            argues in favor             of a continued          discovery      stay.


               Finely,         it is appropriate            to note that Plaintiff                is a pro        se litigant      who     recently      filed     an


Amended            Notice       of Pendency            of Other          Actions       (Doc.      253) identifying             thirteen     other     pending      or


prior      litigation        matters.        If discovery           is re-opened,           there is every           reason      to suspect         disputes     will


 arise     given        the fact      that    Plaintiff          is untrained         in the rules           of evidence          and discovery.               While


 Defendant           does not         deny      or dispute           the unquestioned                right      of any pro         se litigant        to conduct


 discovery, where, as here, the bona fides of Plaintiff's claims have not yet been established, the

 deferral      of discovery           is appropriate.


              WHEREFORE,                     Defendant,            UNIVERSITY                   OF       CENTRAL               FLORIDA             BOARD          OF


 TRUSTEES,                  respectfully        requests          this    Court      to enter        an Order         denying        Plaintiff's       Motion       to


 Reopen        Discovery.


                                                          CERTIFICATE                      OF SERVICE


              I HEREBY                CERTIFY             that    a true     and correct           copy        of the foregoing            was      furnished      by


 Electronic          Service       through        the Florida            E-Portal       System       to: Jeffrey            Peter Datto,     Ph.D.,      3352      W.


 98thPlace,Hialeah,FL                         33018;jpdatto@gmail.com,onthis28IhdayofJuly,2020.




 l   In his case against              tJM,      Plaintiff        also asserted         as assortment             of employment            related     claims
 based on his past employment                          with       UM      as a research          scientist.



                                                                                       3
Case 6:19-cv-01456-CEM-EJK Document 255 Filed 07/28/20 Page 4 of 4 PageID 1966




                                    4:14!L
                                   FloridamarNumbd:   26
                                                            3,,,,,r
                                                                 84
                                   rharrop@oconlaw.com
                                   O'CONNOR        & O'CO        R. LLC
                                   800 Not$ Magnolia Av           , Ste 1350
                                   Orlando.   FL   32803
                                   (407) 843-2100
                                   (407) 843-2061    Facsimile
                                   Attorney for Defendant University of Centra7
                                   Florida Board of Trustees




                                       4
